Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 27, 2013

                                    No. 04-13-00731-CR

                                    Bryan Keith CRUM,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B10826
                        Honorable M. Rex Emerson, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on November 27, 2013.


                                               _____________________________
                                               Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2013.

                                               _____________________________
                                               Keith E. Hottle, Clerk